Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 1 of 8 Page ID #:2373

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL                                     JS-6
 Case No.           CV 19-1602 PSG (DFMx)                                             Date    May 11, 2020
                    CV 19-1606 PSG (DFMx)
 Title              DivX, LLC v. Netflix, Inc.
                    DivX, LLC v. Hulu, LLC




 Present: The Honorable              Philip S. Gutierrez, United States District Judge

                       Wendy Hernandez                                               Not Reported
                          Deputy Clerk                                               Court Reporter
                Attorneys Present for Plaintiff(s):                        Attorneys Present for Defendant(s):
                           Not Present                                                Not Present

 Proceedings (In Chambers):                  The Court GRANTS Defendants’ Motions to Stay

        On March 5, 2019, Plaintiff DivX, LLC (“DivX” or “Plaintiff”) filed these two actions
 for patent infringement against Defendants Netflix, Inc. (“Netflix”) and Hulu, LLC (“Hulu,”
 collectively with Netflix, “Defendants”). See LACV 19-1602 PSG (DFMx) (“Netflix Case”),
 Dkt. # 1 (“Netflix Case Compl.”); LACV 19-1606 PSG (DFMx) (“Hulu Case”), Dkt. # 1
 (“Hulu Case Compl.”). Plaintiff alleges that Hulu infringes seven of its United States Patents.
 Hulu Case Compl. ¶ 9. Plaintiff alleges that Netflix infringes the same seven patents, as well as
 an eighth patent. Netflix Case Compl. ¶ 9. 1

       Before the Court are Defendants’ motions to stay these cases pending inter partes
 review proceedings. See Dkt. # 94 (“Netflix Mot.”); Hulu Case, Dkt. # 100 (Notice of Hulu’s
 Motion to Stay), 113 (Corrected Memorandum in Support of Hulu’s Motion to Stay, hereinafter
 “Hulu Mot.”). Plaintiff timely opposed each motion. See Dkt. # 102 (“Opp. to Netflix”); Hulu
 Case, Dkt. # 115 (“Opp. to Hulu”). Defendants each replied. See Dkt. # 104 (“Netflix Reply”);
 Hulu Case, Dkt. # 119 (“Hulu Reply”).

        The Court finds these matters appropriate for decision without oral argument. See Fed.
 R. Civ. P. 78; L.R. 7-15. After considering the papers, the Court GRANTS Defendants’
 motions. LACV 19-1602, Dkt. # 94; LACV 19-1606, Dkt. # 100.


 1
     All further citations will be to the Netflix Case unless otherwise noted.



CV-90 (10/08)                                    CIVIL MINUTES – GENERAL                                  Page 1 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 2 of 8 Page ID #:2374

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                         Date   May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

 I.        Background

         On February 20, 2020, the same schedule was entered in both the Netflix Case and Hulu
 Case. Dkt. # 89; Hulu Case, Dkt. # 87. The schedule includes a trial date for April 27, 2021
 and a final pretrial conference for April 12, 2021. Id. It set the non-expert discovery cut-off for
 September 24, 2020. It also set a claim construction hearing for August 31, 2020. The parties’
 first deadline for disclosures relating to claim construction only recently passed on May 7,
 2020. 2 Id.

        The parties also agreed to certain deadlines for reducing the number of asserted patent
 claims and prior art references at issue in these cases. See id. at 2. Plaintiff served Defendants
 with its lists of no more than 30 selected asserted claims on April 16, 2020. Id.

        Starting in October 2019, Defendants began filing petitions for inter partes review
 (“IPR”) of certain claims of the asserted patents before the Patent Trial and Appeal Board
 (“PTAB”). Defendants filed the majority of their IPR petitions between February and March
 2020. The deadline for Defendants to file their IPR petitions passed in mid-March 2020, before
 Plaintiff’s deadline to reduce the number of asserted claims in this case. See 35 U.S.C.
 § 315(b) (party may not file IPR petition for a patent more than one year after being served
 with complaint for infringement of that patent).

           The following table summarizes the status of Defendants’ petitioned IPR proceedings:

     Asserted     Some Selected          All Selected              Date        Date Institution
     Patent       Claims                 Claims                    Petition    Decision
                  Challenged in          Challenged in             Filed?      Received or
                  Defendants’ IPR        Defendants’ IPR                       Expected
                  Petitions?             Petitions?                            (Approximate)?
     10,212,486   No                     No                        N/A         N/A
     7,295,673    No (Hulu Case)         No                        February    Expected (Late)
                  Yes (Netflix Case)                               29, 2020    August 2020

 2
  Hulu filed an ex parte application for a continuation of the May 7, 2020 deadline and other
 related claim construction deadlines. Dkt. # 120. Hulu’s ex parte application is addressed in
 the conclusion section of this Order.

CV-90 (10/08)                                CIVIL MINUTES – GENERAL                              Page 2 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 3 of 8 Page ID #:2375

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                            Date   May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

  8,472,792       Yes                    No                        March 6,       Expected
                                                                   2020           September 2020
  9,998,515       Yes                    No (Hulu Case)            March 11,      Expected
                                         Yes (Netflix Case)        2020           September 2020
  8,139,651       Yes                    Yes                       October        Instituted April
                                                                   18, 2019       27, 2020
  9,270,720       Yes                    Yes                       March 11,      Expected
                                                                   2020           September 2020
  10,225,588      Yes                    Yes                       February       Expected
                                                                   15, 2020       August 2020
  9,184,920       Yes                    Yes                       February 6,    Expected
  (Netflix                                                         2020           August 2020
  Case
  Only)

 II.       Legal Standard

        “Courts have inherent power to manage their dockets and stay proceedings, including
 the authority to order a stay pending conclusion of a PTO reexamination.” Ethicon, Inc. v.
 Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988) (citing Landis v. N. Am. Co., 299 U.S. 248,
 252 (1936)). District courts have long considered three factors in deciding whether to grant a
 stay of district court proceedings until the completion of co-pending patent office proceedings,
 including IPR proceedings:

           1.    whether discovery is complete and whether a trial date has been set;

           2.    whether a stay will simplify the issues in question and trial of the case; and

           3.    whether a stay would unduly prejudice or present a clear tactical
                 disadvantage to the non-moving party.

 Wonderland Nursery Goods Co. v. Baby Trend, Inc., No. EDCV 14-1153 VAP (SPx), 2015
 WL 1809309, at *2 (C.D. Cal. Apr. 20, 2015) (quoting Universal Elecs., Inc. v. Universal
 Remote Control, Inc., 943 F. Supp. 2d 1028, 1030–31 (C.D. Cal. 2013)); see also ASCII Corp.
 v. STD Entm’t USA, Inc., 844 F. Supp. 1378, 1380 (N.D. Cal. 1994).


CV-90 (10/08)                                CIVIL MINUTES – GENERAL                                 Page 3 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 4 of 8 Page ID #:2376

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                   Date    May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC


         Ultimately, courts consider the “totality of the circumstances” in evaluating whether a
 stay is proper. Wonderland Nurserygoods, 2015 WL 1809309, at *2 (“While the case law
 enumerates several general considerations that are helpful in determining whether to order a
 stay, ultimately ‘the totality of the circumstances governs.’” (quoting Universal Elecs., 943 F.
 Supp. 2d at 1031)).

 III.      Discussion

           A.    Stage of the Proceedings

        Although a trial date has been set, these cases are in their early stages. Claim
 construction proceedings have only just begun, and a claim construction hearing is not
 scheduled until August 31, 2020. Limited discovery has occurred.

         Plaintiff emphasizes the steps the parties and Court have already taken to streamline
 these cases. See, e.g. Opp. to Netflix 12:4–12. It argues that the stage of the proceedings does
 not weigh in favor of a stay because “[t]rial has been set, the fact discovery period is nearly
 halfway complete, and the parties will make significant headway well before institution
 decisions on the remaining six petitions are due.” Id. 13:8–10. Plaintiff also argues that the
 fact that there has been limited discovery in the case should not weigh in favor of a stay
 because such a determination would “incentivize . . . an infringement defendant to manufacture
 circumstances supporting a stay motion.” Id. 14:8–9.

         There is significantly more work left to be done in this case compared to work that has
 already been completed, and Plaintiff does not reasonably dispute that fact. Id. 14:15–16; see
 also Lodge Mfg. Co. v. Gibson Overseas, Inc., CV 18-8085 PSG (GJSx) (slip op.), at *4–5
 (C.D. Cal. Sept. 24, 2019) (collecting cases to support that stage of proceedings factor weighs
 in favor of stay where claim construction proceedings have not yet occurred). Moreover, the
 entry of a stay pending patent office proceedings would not mean that the parties’
 commendable efforts to streamline litigation thus far will have been completely in vain. Those
 efforts will remain relevant even after any stay is lifted. Plaintiff’s argument regarding the
 status of discovery and concerns about an improper incentive are creative, but also
 unpersuasive here. Plaintiff has not shown that Defendants indeed intentionally delayed



CV-90 (10/08)                                CIVIL MINUTES – GENERAL                        Page 4 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 5 of 8 Page ID #:2377

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                     Date    May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

 discovery in this case in a manner so that they could nefariously “manufacture circumstances
 supporting a stay motion.”

         The coronavirus pandemic is also a relevant consideration under this factor. Defendants,
 particularly Hulu, has stated that the pandemic has hindered their ability to meet certain case
 deadlines. See, e.g. Hulu Case, Dkt. # 120. Plaintiff also recognizes that “the Court, parties,
 and counsel face unprecedented challenges from COVID-19 and the corresponding guidance
 and restrictions that have disrupted everyday life and routines.” Opp. to Netflix 14:21–23. It is
 likely that if these cases were to proceed on their current schedule, hearings and trial would be
 subject to delays, particularly because criminal matters will take priority over these patent
 infringement actions.

           For these reasons, this factor weighs in favor of a stay.

           B.     Simplification of the Issues

         Defendants have filed IPR petitions challenging claims in some, but not all, of the
 asserted patents. Defendants did not file an IPR petition for the ’486 Patent. 3 Hulu also has not
 brought an IPR petition that challenges any claims currently asserted against it for the ’673
 Patent. Even where asserted patents are the subject of Defendants’ current IPR petitions, there
 are still some claims asserted in this case that are not the subject of those petitions.
 Specifically, there are asserted claims in the ’673, ’792, and ’515 Patents that are not
 challenged in IPR petitions, even though other asserted claims in those patents have been
 challenged by one or both parties in IPR.

         The result is that even if the PTAB institutes IPR proceedings for all of the challenged
 claims before it, there will be asserted patent claims in this case that will necessarily remain for
 adjudication. To support their motions, Defendants emphasize the asserted claims that are the
 subject of IPR petitions, and urge that the simplification factor continues to weigh in favor of
 stay in light of those claims. See generally, e.g. Netflix Reply 4:27–7:15. Plaintiff emphasizes
 the asserted claims that are not the subject of IPR petitions, and further notes the fact that the


 3
  Netflix states that it “expects to move for—and prevail on—summary judgment of non-
 infringement for that asserted patent.” Netflix Mot. 1 n.1.

CV-90 (10/08)                                CIVIL MINUTES – GENERAL                          Page 5 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 6 of 8 Page ID #:2378

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                     Date   May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

 PTAB has not made preliminary decisions on whether to institute IPR for most of Defendants’
 pending IPR petitions. See generally, e.g. Opp. to Netflix 15:9–17:19.

         The Court finds this factor only very slightly weighs in favor of stay. That many of the
 IPR proceedings await preliminary decisions from the PTAB “clouds the simplification inquiry,
 but does not inherently mean a stay should be denied.” Lodge Mfg., slip op., at *6 (all
 quotations and citations omitted). That not all asserted claims in the case are subject to pending
 IPR petitions presents the larger issue. However, at least some, if not all, claims in seven of the
 eight asserted patents in these cases are currently under consideration before the PTAB. The
 parties’ disputes regarding the claims in these seven patents not subject to IPR challenge could
 still be influenced by what occurs in PTAB proceedings. There is a possibility, for instance,
 that the parties make characterizations about the scope of the claim language in IPR
 proceedings that become relevant to their disputes in this case, even to claims not challenged in
 IPR. Ultimately, judicial resources would be better served by at least waiting to see the
 outcomes of Defendants’ pending IPR petitions. After the PTAB has issued its preliminary
 decisions on those petitions, either party may apply ex parte to reopen some or a portion of the
 case, including as to the ’486 Patent.

           C.     Possibility of Undue Prejudice

         Plaintiff does not contend that Defendants engaged in “dilatory tactics” in filing their
 IPR petitions. Further, the IPR proceedings are finite in duration. Barring an unusual request
 for a six-month extension of its statutory deadlines, the latest the PTAB could issue a final
 written decision regarding Defendants’ challenges to any of the asserted patents is September
 of next year. Defendants also timely brought their motions to stay after filing their March 2020
 petitions. Finally, Plaintiff does not dispute that Defendants do not compete against Plaintiff.

           Plaintiff instead argues that there are

           at least two ways that a stay may cause damage to DivX . . . : it may impede
           DivX’s licensing business, and it may preclude DivX from a full and fair
           opportunity to defend its patents with objective considerations of non-
           obviousness.




CV-90 (10/08)                                CIVIL MINUTES – GENERAL                         Page 6 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 7 of 8 Page ID #:2379

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                      Date   May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

 Opp. to Netflix 19:16–20 (emphasis added). Plaintiff’s arguments do not present a fair
 possibility that damage could be caused by a stay of this litigation, let alone a possibility of
 undue prejudice. Regarding Plaintiff’s licensing practices, Plaintiff has provided no basis to
 support that its licensees’ decisions to take or renew a license are influenced at all by whether
 this district court litigation is stayed or proceeds in parallel with PTAB proceedings,
 particularly where those PTAB proceedings remain ongoing even if a stay is entered.
 Plaintiff’s second suggestion – that PTAB proceedings do not permit an adequate opportunity
 for discovery from Defendants regarding secondary considerations of non-obviousness – is also
 unpersuasive. As recently as April 14, 2020, the PTAB has designated decisions addressing
 secondary considerations of non-obviousness as precedential or informative, providing
 guidance to practitioners on the topic and showing its willingness to consider evidence relating
 to the issue, as is required by the law for evaluating obviousness. See, e.g. Lectrosonics, Inc. v.
 Zaxcom, Inc., Case IPR2018-01129, Paper 33 (Jan. 24, 2020). As Netflix also notes, “[i]n any
 case, the PTAB has the ability and authority to permit or deny the type of discovery DivX
 purports to need.” Netflix Reply 8 n.3. This factor weighs in favor of a stay.

           D.    Balancing the Factors and Totality of the Circumstances

        The early stage of the proceedings weighs in favor of a stay, the likelihood of
 simplification weighs very slightly in favor of a stay, and the lack of undue prejudice to
 Plaintiff weighs in favor of a stay. Collectively, these factors thus weigh in favor of a stay.

         In its opposition, Plaintiff also makes unique arguments regarding the legal authority
 that should govern the stay inquiry, as well as arguments about how various factors should be
 weighed and considered in the analysis. See, e.g. Opp. to Netflix 6:26–11:19. Those arguments
 are found unpersuasive. First, the Court has considered the same three factors that district
 courts in the Ninth Circuit have adopted and considered for over 25 years in deciding whether
 to stay district court proceedings until the completion of co-pending patent office proceedings.
 See ASCII, 844 F. Supp. at 1380. Second, and more importantly, although the Court has
 considered and balanced those three factors, the totality of the circumstances ultimately
 governs. And here, the Court finds that the totality of the circumstances – including the
 competing interests presented by the parties and the efficient management of this Court’s
 docket – support a stay pending review of asserted patent claims by a specialty administrative
 agency specifically established for that purpose.



CV-90 (10/08)                                CIVIL MINUTES – GENERAL                          Page 7 of 8
Case 2:19-cv-01606-PSG-DFM Document 122 Filed 05/11/20 Page 8 of 8 Page ID #:2380

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL
 Case No.       CV 19-1602 PSG (DFMx)                                  Date   May 11, 2020
                CV 19-1606 PSG (DFMx)
 Title          DivX, LLC v. Netflix, Inc.
                DivX, LLC v. Hulu, LLC

 IV.       Conclusion

         For the reasons stated, the Court GRANTS Defendants’ motions. These cases are
 administratively closed. As noted, any party may apply ex parte to reopen the cases as to some
 or all of the asserted patents (a) after the PTAB has issued preliminary decisions on all of
 Defendants’ pending IPR petitions or (b) after the conclusion of all IPR proceedings.

        Because these matters are administratively closed by this Order, Hulu’s ex parte
 application to amend the scheduling order in this case (Dkt. # 120) is MOOT.



           IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES – GENERAL                       Page 8 of 8
